UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           11/15/2019
 Travelers Property Casualty Company of
 America,

                                  Plaintiff,                 1:18-cv-08455 (AJN) (SDA)

                      -against-                              ORDER

 Bilotta Home Center, Inc. et al,

                                  Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties on November 14, 2019, it is hereby

Ordered as follows:

       1. No later than Thursday, November 21, 2019, the parties shall meet and confer and

           file a proposed schedule for the completion of discovery.

       2. The Clerk of Court is directed to strike ECF Nos. 74, 75, 76 and 83 from the docket in

           their entirety. The Court was advised that the Answers filed at ECF Nos. 74 and 76

           were filed in error and all parties consent to their removal. ECF Nos. 75 and 83 were

           filed in response to those Answers and, thus, will be stricken as well.

SO ORDERED.

DATED:        New York, New York
              November 15, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
